            Case 1:15-cr-00854-SHS Document 350 Filed 05/03/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x

UNITED STATES OF AMERICA,                                            15 cr. 0854 (SHS)

         - against -

KYLE MULLINGS

                              Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                         SENTENCING MEMORANDUM




                                                                           MARLON G. KIRTON, ESQ.
                                                                             Attorney for Defendant
                                                                               KYLE MULLINGS
                                                                           175 Fulton Avenue, Suite 305
                                                                           Hempstead, New York 11550
                                                                                (516) 833-5617 ph




1
         Case 1:15-cr-00854-SHS Document 350 Filed 05/03/19 Page 2 of 5




KIRTON LAW FIRM
______________________________________________________________________________


Marlon G. Kirton, Esq.                   Nassau County:
                                    175 Fulton Avenue, Suite 305
________________                    Hempstead, New York 11550
                                    Tel. # (516) 833-5617
                                    Fax # (516) 833-5620

May 3, 2019

VIA ELECTRONIC FILING

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Ali Hamilton, 15 cr. 0854 (SHS)

Dear Judge Stein:

       I represent Kyle Mullings in the above-referenced matter. Mr. Mullings pleaded guilty.
His sentencing is May 24, 2019. I request a reasonable non-guidelines sentence of 60 months.
The following factors are relevant factors according to 18 USC 3553 (a).

                                           KYLE MULLINGS

        Kyle Mullings is a quiet young man determined to make life better for himself and his
family. Mr. Mullings is very close and very loyal to his family. His mom, brothers, cousins, and
girlfriend are his life. His immigrant background is a factor that keeps the family close. Kyle’s
family members are close geographically as well as emotionally.

       The basics of his life can be found in the probation report. Kyle graduated with a high
school diploma. Kyle is taking college-level classes at the Metropolitan Detention Center
(MDC). Kyle has a strong work history. Kyle suffered physical trauma on three (3) occasions.
He was injured at work. He was shot in the leg. He was assaulted with a hard metal object. These
traumas cause continuous pain. He became addicted to prescription meds and used marijuana to
deal with his physical trauma. Finally, Kyle has received outstanding reviews from his
supervisors at work.

        However, the essence of his future potential cannot be captured in these reports and
certificates. Kyle is a spiritual person. He believes in a higher power. Kyle is highly respectful of

2
         Case 1:15-cr-00854-SHS Document 350 Filed 05/03/19 Page 3 of 5



authority. He always has respected defense counsel throughout the life of this case. He is
extremely loyal to those around him that he trusts. He is wise far above his years. He can engage
in substantive conversations on a range of topics. Finally, he listens! Many criminal defendants
are suffering from so much emotional, family or physical trauma that they lash out at those that
attempt to help. Kyle will listen and process what is said to him before he speaks. He is clear-
headed about what he wants, but he will always listen, even if he does not agree. He has shown
maturity beyond his 24 years of age.


                                  SENTENCING FACTORS

      The United States Supreme Court in Apprendi v. New Jersey, 530 U.S. 466 (2000),
focused on sentencing factors that impact the defendant. Apprendi requires that "any fact that
increases the penalty for a crime beyond the statutory maximum must be submitted to a jury and
proved beyond a reasonable doubt." 530 U.S. at 490. The Supreme Court extended the logic of
Apprendi in the landmark Blakely case. Blakely v. Washington, 124 S. Ct. 2531 (2004). The
Court reviewed the constitutionality of a Washington State statute like the United States
Sentencing Guidelines (U.S.S.G.). In Blakely, the trial court sentenced the defendant to more
than three (3) years above the 53-month statutory maximum for his offense. The basis of the
enhanced sentence was based on a finding made solely by a judge without the input of the jury.
Blakely held that the Washington State sentencing guidelines violated the defendant’s Sixth
Amendment right to a jury trial. The Court reasoned that the statutory maximum is any fact
found by a jury or admitted by a defendant. However, Blakely did not expressly apply to the
U.S.S.G. Blakely, supra at footnote 9.

      The Supreme Court then applied its Sixth Amendment analysis to the U.S.S.G. United
States v. Booker, 125 S. Ct. 738 (2005). In Booker, (also included in the companion case of
United States v. FanFan) the Court applied the reasoning and holding of Blakely to the U.S.S.G.
The Supreme Court held that a statutory maximum for purposes of the Sixth Amendment was
any fact proved by a jury or admitted by a defendant. The Court reasoned that for the U.S.S.G. to
be constitutional, they had to be advisory rather than mandatory. 18 U.S.C. 3553(b) directs that
the court, "shall impose a sentence of the kind and in the range" established by the Guidelines.
Booker, supra. To the extent that this section of the statute was mandatory, the Court severed
section 3553(b) and made the U.S.S.G. advisory rather than mandatory on federal judges.
Furthermore, the Court also severed 18 U.S.C. 3742(e) as unconstitutional and held that the
standard of review for appellate courts reviewing sentencing issues is "reasonableness." Booker,
supra. Finally, Courts of Appeal were no longer entitled to review downward departures de
novo, the standard for review is reasonableness. Booker, supra.

      The Second Circuit’s first attempt at applying Booker came in Crosby. United States v.
Crosby, 397 F.3d 103 (2nd Cir. 2005). In that case, the defendant pleaded guilty and was
sentenced to ten (10) years. He appealed, and the court had to decide whether his sentence was
unreasonable considering the Booker decision. The court remanded the case for the district court
to apply the new standards in Booker, but it gave guidance to that court as well as all district
courts. It held that a district court must consider the U.S.S.G. when rendering a judgment. While
acknowledging that the U.S.S.G. had become advisory, the court cautioned against returning to a

3
         Case 1:15-cr-00854-SHS Document 350 Filed 05/03/19 Page 4 of 5



pre-guidelines world of marked sentencing disparities. The Circuit gave a checklist for district
courts to apply when implementing Booker, 1. The U.S.S.G. is no longer mandatory, 2. The
district court must consider the U.S.S.G. as well as the other factors in section 3553(a), 3. The
application of the U.S.S.G. will usually require determination of the applicable range for a
particular case, 4. The district court after considering the U.S.S.G. and all of the appropriate
factors in section 3553(a) must decide whether to impose a guidelines sentence or a non-
guidelines sentence and 5. The district court is entitled to find all of the facts appropriate for
rendering either a guidelines or a non-guidelines sentence

                            APPLICABLE GUIDELINES RANGE

       Given the guidance of Crosby, it is necessary to determine the appropriate guidelines range
for Kyle. Kyle was convicted of one (1) count of racketeering conspiracy in violation of 18
U.S.C. 1962 (d). The charge carries a maximum of life in prison, up to 5 years of supervised
release, a fine of up to $250,000 and a mandatory $100.00 special assessment. Kyle was also
convicted of one (1) count of conspiracy to distribute and possession with intent to distribute
crack in violation of 21 U.S.C. 841 (b)(1)(B). The charge carries up to 40 years imprisonment, a
mandatory minimum of 5 years imprisonment, a mandatory minimum of 4 years up to lifetime
supervised release, a fine of up to $5,000,000 and a $100 special assessment. Kyle is responsible
for at least 280 grams but less than 840 grams of crack, therefore his base offense level is 30
pursuant to U.S.S.G. 2D1.1 (c)(5). He receives a 3-level reduction for timely acceptance of
responsibility pursuant to U.S.S.G. 3E1.1(a) and U.S.S.G. 3E1.1(b). His adjusted base offense
level is 27. He has four (4) Criminal History Points; therefore, he is at Criminal History Category
III. Based on an offense level of 27 and a Criminal History Category III his guidelines range is
87-108 months.
                                    ROLE IN THE OFFENSE

       The Government outlined the roles of each of the eight (8) defendants in a letter filed on
January 27, 2019. Kyle was described as the least culpable member of the crew. (along with
Maurice Simmons). He was a street-level dealer, he had no leadership role, he was not a supplier
of narcotics, and he was not involved in acts of violence in furtherance of the conspiracy.


                                     RECOMMENDATION

        A sentence below the applicable guidelines range is a reasonable option in this case. Mr.
Mullings’ role in the offense and his future job prospects are his greatest assets. The most
significant risk factor is his affiliation with members of the Beach Avenue Crew. Kyle intends to
move away from the neighborhood, complete his education, start drug treatment, find gainful
employment and start a life with his girlfriend. The defense is aware that this Court may have
heard these promises from other defendants in other criminal cases. However, Mr. Mullings is in
a better position than most to fulfill these promises. He has a high school diploma. He completed
college-level classes while incarcerated at the MDC. He has excellent reviews from his
employers at the MDC. He has a work history before his incarceration. Finally, he is genuinely
remorseful for his actions. These are objective factors that will help him become a productive
member of society.

4
         Case 1:15-cr-00854-SHS Document 350 Filed 05/03/19 Page 5 of 5




       A 60-month sentence is sufficient but not greater than necessary to comply with the
purposes set out in 18 U.S.C. 3553 (a).

Sincerely,


s/Marlon G. Kirton
Marlon G. Kirton, Esq.



cc: Maurene Comey, Assistant United States Attorney (via electronic mail).




5
